Citation Nr: 1454090	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable rating for a stress fracture of the left shin.

2. Entitlement to a compensable rating for a stress fracture of the right shin.

3. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected thoracolumbar spine degenerative disc disease and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1995 to April 1998, from January 2004 to May 2004, and from September 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been associated with the record.  

In August 2014, the Veteran filed claims of entitlement to increased ratings for his depression, and thoracolumbar spine degenerative disc disease and degenerative joint disease, and service connection for a stomach/intestinal disorder, claimed as secondary to medications taken for his service-connected back disability.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that, except for outpatient treatment records from Denver VA Medical Center (VAMC) through March 2014, which were considered by the AOJ in the April 2014 supplemental statement of the case, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's stress fracture of the right shin is manifested by subjective complaints of pain and tenderness to palpation, without evidence of impairment of the tibia and fibula, knee or ankle disability, or resulting functional impairment.

2.  For the entire appeal period, the Veteran's stress fracture of the left shin is manifested by subjective complaints of pain and tenderness to palpation, without evidence of impairment of the tibia and fibula, knee or ankle disability, or resulting functional impairment.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a stress fracture of the left shin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

2. The criteria for a compensable rating for a stress fracture of the right shin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent before the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran's available service treatment and personnel records, and post-service VA treatment records dated to March 2014 have been obtained and considered.  However, not all of the Veteran's service records were secured.  Even so, as the claim adjudicated herein involves the current severity of such disabilities and the period for consideration is dated well after the Veteran's service discharge, there is no prejudice to him in proceeding with a decision at this time.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2009 and December 2010 in conjunction with the increased rating claims on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected stress fractures of the bilateral shins as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

The Board notes that the Veteran was scheduled for a more recent examination in March 2014 regarding such disabilities.  However, the record reflects that the Veteran failed to appear for this examination without good cause.  In this regard, the record shows that the Veteran failed to respond to numerous voicemails left on March 18, March 21, March 26, and April 4, 2014, and he did not respond to a March 2014 letter with regard to the arranged examination.  The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   In a May 2014 statement (in lieu of VA Form 646), the Veteran's representative did not offer any explanation as to why the Veteran missed the March 2014 examination and did not challenge the adequacy of the notice of the scheduled examination either.  Moreover, the Veteran did not raise this issue during his August 2014 Board hearing.  In fact, the symptoms to which the Veteran testified about at the hearing were the same as noted in the April 2009 and December 2010 VA examinations.  

Furthermore, there is additional medical evidence, including VA treatment records dated to March 2014, that adequately addresses the level of impairment of his stress fractures since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that his stress fractures have increased in severity since the December 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in August 2014, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected stress fractures of the bilateral shins was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as whether such result in any functional impact.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, no additional, outstanding evidence was identified during the hearing as the Veteran reported essentially the same symptomatology noted at his previous VA examinations and indicated that all of his medical care for such disabilities is through VA.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

By way of background, an August 1998 rating decision granted service connection for residuals of right shin and left shin stress fractures and assigned noncompensable evaluations pursuant to Diagnostic Code 5262.  Thereafter, in January 2009, the Veteran filed his current claim for increased ratings for such disabilities.  The May 2009 rating decision on appeal continued the noncompensable disability ratings for the stress fractures of the right and left shins.  Subsequently, the Veteran appealed with regard to the propriety of the assigned ratings.    

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Here, the Veteran's stress fractures of the left and the right shin are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is assigned where there is malunion of the tibia and fibula with slight knee or ankle disability.  20 and 30 percent ratings are assigned where there is moderate or marked knee or ankle disability, respectively.  A 40 percent rating is assigned where there is nonunion of the tibia and fibula with loose motion, requiring a brace.

During the April 2009 VA examination, the Veteran reported that over the last 10-15 years, his bilateral shin pain has gradually worsened.  He reported that he had chronic pain, with a baseline on a scale of 10 at 2 to 3, but approximately once per month the pain increases bilaterally to 7 out of 10.  He indicated having good relief with use of over the counter Tylenol, and moderate relief by applying heat packs.  Aggravating factors for his leg pain were noted to be changes in the weather or twisting of the legs.  The Veteran denied pain in the knees, ankles, or feet.  The pain was noted to be restricted solely to the anterior shins.  He denied any sensory changes or weakness in the legs.  

Physical examination revealed full range of motion about the hips, with negative straight leg raise and negative Homan sign bilaterally.  The knees showed no tenderness or deformity to full range of motion.  There was no obvious crepitus or laxity in the knees bilaterally.  The ankles had full range of motion, with no obvious crepitus, laxity, or tenderness bilaterally.  The anterior shins bilaterally showed no obvious deformity, but were mildly to moderately tender to palpation across the upper 1/3 of the shins bilaterally.  The feet showed good color and capillary refill bilaterally, with strong dorsalis pedis pulse bilaterally.  There was no change in the active or passive ranges of motion during the repeat testing and no additional losses of ranges of motion were observed due to painful motion, weakness, impaired endurance, incoordination or instability.  There was normal sensation throughout to light touch, sharp, and temperature bilaterally across all upper and lower extremity dermatomes.  The Veteran was able to walk bilaterally heel and toe.  The examiner reported normal tibia and fibula bilaterally.  The ankles and joints were intact; there was normal mineralization; there were no fractures or subluxations; no soft tissue masses or calcifications; no lytic or blastic lesions.  The diagnosis was status post bilateral stress fractures of the tibia, with residual pain.

During a December 2010 VA examination, the Veteran stated that he was taking Tylenol which he felt was helping with his bilateral shin pain.  He reported of a shooting/shocking type of pain twice per week, lasting an average of 30 minutes.  He also reported that, once per month, pain could last all day, but that he was able to function in his job and activities of daily living.  He denied any problems with his bilateral ankle joints.  He noted occasional bilateral knee stiffness on the infrapatellar region that did not interfere with his activities of daily living.  He denied any locking, swelling, instability or flares of his bilateral knee or ankle joints.  

Physical examination of bilateral shins revealed no tenderness or deformity.  Motor and sensory were normal.  The knees had no swelling, tenderness, instability, Lachman's or McMurray's; there was no instability with valgus or varus stress.  There was normal alignment.  With regard to the right knee, extension was zero degrees without pain, and flexion was 0-140 degrees without pain.  On the left knee, extension was zero degrees without pain, and flexion was 0-140 degrees without pain.  The right and left ankles showed no swelling, tenderness, or instability.  The right ankle ranges of motion were as follows: dorsiflexion was 0-25 degrees without pain; plantarflexon was 0-45 degrees without pain; inversion was 0-10 degrees without pain; and eversion was 0-10 degrees without pain.  The left ankle ranges of motion were noted as follows: dorsiflexion was 0-25 degrees without pain; plantarflexon was 0-45 degrees without pain; inversion was 01-0 degrees without pain; and eversion was 0-10 degrees without pain.

The examiner reported no significant change in active range of motion following repeat testing and no additional loss of range of motion was recommended for the bilateral knee joints or bilateral ankle joints due to painful motion, weakness, impaired endurance, incoordination, or instability.  The views of the tibia and fibula did not show any fractures.  The cortical margins were normal.  Joint spaces at the knee and ankle joints were apparently normal.  The impression was normal bilaterally.  The diagnosis was bilateral shin stress fractures with chronic pain, with no instability of bilateral knee or ankle joints.                 

In a January 2014 pain medication note from Denver VAMC, the Veteran stated that most of the pain he has is in his low back, and that it did not radiate down the legs.  Additionally, at his August 2014 Board hearing, the Veteran reported shooting pain, painful motion, and pain on use. 

In light of this evidence, the Board finds that the Veteran's service-connected stress fractures of the right and the left shin do not qualify for a compensable rating at any time during the pendency of the appeal.  In this regard, for the entire appeal period, the Veteran's stress fractures of the right and left shins are manifested by subjective complaints of pain and tenderness to palpation, without evidence of impairment of the tibia and fibula, knee or ankle disability, or resulting functional impairment.  

In considering the Veteran's disabilities under Diagnostic Code 5262, which malunion of the tibia and fibula with slight knee or ankle disability in order to warrant a compensable rating, the Board finds that the record clearly reflects that there is no impairment of the tibia or fibula.  Moreover, there is no knee or ankle disability associated with the Veteran's stress fractures of the bilateral shins.  Specifically, the April 2009 VA examination showed full ranges of motion in the Veteran's ankles and knees.  Moreover, the examiner reported normal tibia and fibula bilaterally.  The ankles and joints were also intact.  Additionally, the December 2010 examination also showed full ranges of motion and the tibia and fibula were normal bilaterally.  As such, because the Veteran did not have any malunion or nonunion of tibia and fibula, and because he had no ankle or knee disability, he does not qualify for a compensable rating under Diagnostic Code 5262.

The Board has considered whether a compensable rating is warranted pursuant to Diagnostic Codes 5256-5261, 5263, or 5270-5271, which also apply to certain disabilities involving the knee, leg, and ankle.  38 C.F.R. § 4.71a.  However, the Board notes that a compensable disability rating is likewise not warranted under these codes.  For example, a rating under diagnostic codes 5256-5261 is not warranted because the Veteran does not have ankylosis of the knee, dislocated or removed semilunar cartilage, or limitation in ranges of knee motion.  Furthermore, diagnostic code 5263 does not apply because the evidence does not show existence of genu recurvatum.  Finally, diagnostic codes 5270 and 5271 do not apply because the Veteran has normal ankles bilaterally.  Therefore, because the Veteran's disability is only with regard to his bilateral shins, and because he has full ranges of motion with no ankle or knee disability, a compensable rating for stress fractures of the right and the left shin is not warranted.     

The Board has also considered 38 C.F.R. § 4.59 and the Court's finding that such should be considered even in non-arthritis cases, which holds that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  However, in the instant case, while the Veteran's shins are painful, they do not result in any limitation of knee or ankle motion.  Furthermore, the Board has considered whether the Veteran's shin disabilities result in functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  However, the Board finds that the Veteran's bilateral shin disabilities do not result in any functional impairment.  In this regard, as documented at his VA examinations and at his Board hearing, he is not limited in his activities of daily living.  The Court has made clear that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell, supra.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  As there is no functional impairment associated with the Veteran's bilateral shin disabilities, despite his complaints of pain and tenderness on palpation, the Board finds that he is not entitled to a compensable rating for such disabilities.  

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected stress fractures.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, such as pain in his shins, he is not competent to assess the severity of such a complex medical disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the Board does not afford probative weight to the Veteran's allegations of a higher rating for his disability.  On the other hand, the Board affords more probative weight to the competent medical evidence offering detailed specific findings pertinent to the rating criteria in evaluating the pertinent symptoms of such service-connected disabilities.    

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral shin disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected stress fractures of both shins with the established criteria found in the rating schedule.  The Board finds that the Veteran's disabilities are fully addressed by the rating criteria under which they are rated.  Specifically, the rating criteria contemplate the Veteran's pain.  See DeLuca, Mitchell, supra.  He does not have any additional symptoms that result in functional loss that is not contemplated by the rating schedule.  There are no additional symptoms of the Veteran's stress fractures of the shins.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected stress fractures rendered him unemployable.  On the contrary, during the December 2010 VA examination, the Veteran reported that he has been working for the US Mint as a press operator since 1998.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Based on the evidence of record, the Board finds no basis upon which to assign a compensable rating for the Veteran's stress fractures of bilateral shins at any point during the appeal period.  In sum, the Board finds that the preponderance of the evidence is against each increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 

      
ORDER

A compensable rating for a stress fracture of the left shin is denied.

A compensable rating for a stress fracture of the right shin is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his Board hearing and in documents of record, the Veteran claims that his cervical spine disorder began during service as a result of carrying heavy equipment while running and jumping in the course of his duties.  He alleges that such disorder began at the same time as his service-connected back disability.  In the alternative, the Veteran claims that his service-connected back disability caused or aggravated his cervical spine disorder. 

During the December 2010 VA examination, the examiner concluded that the Veteran's cervical spine degenerative disc and joint disease was less likely than not related to service because there was insufficient evidence to link the Veteran's condition to service on the basis that chiropractic treatments were mostly for the thoracic and lumbar spine regions, and that the buddy statements of record referred to heavy lifting and/or a lower back condition, rather than a cervical spine condition.  However, it does not appear that the December 2010 VA examiner considered the Veteran's statements regarding the onset of his neck pain, the nature of his in-service duties, or whether his back disability caused or aggravated his cervical spine disorder.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination so as to address the nature and etiology of his cervical spine disorder.
 
Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records from the Denver facility dated from March 2014 to the present. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant his cervical spine disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from the Denver facility dated from March 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his cervical spine disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All necessary tests should be conducted.  Thereafter, the examiner should address the following:

(A)  Identify all current disorders of the cervical spine.

(B)  For each currently diagnosed cervical spine disorder, is it at least as likely as not that such disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the nature of his in-service duties, which consisted of carrying heavy equipment and running and jumping?  The examiner should consider the Veteran's statements regarding the onset of neck pain and the continuity of such symptomatology.  

(C)  If arthritis of the cervical spine is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's discharge in October 2005, i.e., by October 2006?  If so, describe the manifestations.

(D)  For each currently diagnosed cervical spine disorder, is it at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected thoracolumbar spine degenerative disc disease and degenerative joint disease?  The examiner should consider the Veteran's statement made at his August 2014 Board hearing that, when he has a flare-up of his back disability, he has a headache.

The rationale for all opinions offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


